Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 03/11/2022.  Presently claims 1-20 are pending.

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued that the prior art of Conway (US20160369371A1) is related to shred automobile, and there is no mention of electronic waste, circuit boards, or the like as a starting material for use in the system disclosed in Conway. The electronic waste substrate of the present disclosure is unprocessed electronic waste such as circuit boards, monitors, displays, and other electronic devices. The automobile shredder residue of Conway is pre-processed material, as it is a byproduct of a previously performed process.
In response to this argument, The Applicant should explain why the system of the prior art of Conway is not capable structured perform the function steps processing electronic waste, circuit boards, or the like;
So, since it has been held that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). (Please, see MPEP 2115). Therefore, the system of the prior art of Conway is capable structured perform the function steps processing electronic waste, circuit boards, or the like
Accordingly, this argument is not persuasive.

Applicant argued that “the upper rotor described in Ruskstuhl, at column 6 lines 21-23, includes a series of hammers pivotally mounted on hammer shafts. This is not the structural equivalent of the shredder described in the present application. The hammers of the rotors disclosed in Ruckstuhl function, as stated in col. 6 lines 42-44, to shred or pulverize - this occurs when the rotating hammers strike the object. This is not the equivalent of cutting, which is what occurs when the electric motor of the shredder powers the cutting shafts of the shredder described at [0034] of the Specification”.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., what occurs when the electric motor of the shredder powers the cutting shafts of the shredder described at [0034] of the Specification) are not recited in the rejected In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
So, the claims are rejected as filed, the Examiner does not import limitations to the claims from the Applicant’s specification;
Further, shredding meaning is the action of the cutting (see the picture below: the shredding definition);

    PNG
    media_image1.png
    833
    887
    media_image1.png
    Greyscale



 











Accordingly, this argument is not persuasive.

Applicant argued that “Applicant disagrees with Examiner's assertion that the housing (H) of Ruckstuhl is the equivalent of the shipping container recited in Claims 11 and 12. The housing (H) of Ruckstuhl is not structurally or functionally the equivalent of a shipping container. As described in Ruckstuhl Col. 5 line 5-Col. 6 line 4, the housing (H) functions to house and support a hammermill, as well as provide access to the hammermill for inspection and repair. The function of the shipping container recited in Claims 11 and 12 is to receive and store the product - mineral rich powder - of the system disclosed in the present invention, and subsequently transport the product to another location. The housing (H) of Ruckstuhl cannot store product nor can it transport said product to another location.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The function of the shipping container recited in Claims 11 and 12 is to receive and store the product - mineral rich powder - of the system disclosed in the present invention; and store product nor can it transport said product to another location) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
So, the claims are rejected as filed, the Examiner does not import limitations to the claims from the Applicant’s specification;

Further, even if the prior art of Ruckstuhl described that the housing (H) functions to house and support a hammermill, as well as provide access to the hammermill for inspection and repair,
The housing (H) still a machine container can be transport to other location,
It is very known to use a forklift or crane machine to lift a machine and load the machine to a transportation truck; and 
also, it is very known to sue a crane truck to lift the machine and transport the machine to different location.
Accordingly, this argument is not persuasive.

Applicant argued that the prior art of Conway (US20160369371A1) does not disclose the new limitations of the amended claim of “wherein the dumper is further configured to provide the electronic waste substrate to the shredder via gravity feed, conveyer feed, or chute feed”, the feeding mechanism used in this system is described in paragraph [0023]. Conway's feeding mechanism is described as a "vibratory metering feeder. " This is not the equivalent of the dumper (150) of the present application, as described in paragraph [0039] and as pictured in FIG. 6. Nevertheless, Claim 19 is amended to incorporate the limitations of the dumper as described in paragraph [0039].

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the dumper (150) of the present application, as described in paragraph [0039] and as pictured in FIG. 6) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
So, the claims are rejected as filed, the Examiner does not import limitations to the claims from the Applicant’s specification;

Further, the Applicant is correct that the prior art of Conway discloses the feeding mechanism is a vibratory metering feeder (paragraph 0023); however, the vibratory metering feeder is a gravity feed (see the picture below” the definition of gravity feeder).

    PNG
    media_image2.png
    641
    893
    media_image2.png
    Greyscale
















Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boehlefeld (US20150122927A1) in view Conway (US20160369371A1).

Regarding claim 1, Boehlefeld discloses a system for obtaining a mineral rich powder from an electronic waste substrate (paragraph 0006 and 0058), the system comprising
a shredder (fig.1: (2)) configured to receive the electronic waste substrate and cut the electronic waste substrate into a plurality of fragments (paragraph 0034); and 
a skid (fig.: (4)) coupled to and providing structural support for the shredder, the mill, and the separator.

Boehlefeld does not disclose a mill including a container configured to receive the plurality of fragments, the mill configured to abrade the plurality of fragments with the milling media to produce a milled product; and a separator configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments.

Conway teaches a system, comprising: 
a shredder (fig.2: (11)) configured to receive the waste substrate and cut the waste substrate into a plurality of fragments (paragraphs 0002 and 0051); 
a mill (fig.2: (12)) including a container (fig.3: (16)) configured to receive the plurality of fragments, 
the container including a milling media (fig.5: (18)), the mill configured to abrade the plurality of fragments with the milling media to produce a milled product (paragraph 0054); 
a separator (fig.2: (14)) configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first 
a skid (fig.2: (27)) coupled to and providing structural support for the shredder, the mill, and the separator.  

Both of the prior arts of Boehlefeld and Conway are related to the system for processing a waste metal;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boehlefeld to have a mill including a container configured to receive the plurality of fragments, the mill configured to abrade the plurality of fragments with the milling media to produce a milled product; and a separator configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments as taught by Conway in order to have relatively little energy is consumed by such mills and wear of the mill components is negligible compared to that of other types of mechanical crushers; and enable effective screen separation of the crushed material from non-crushed materials (Conway: paragraphs 0004 and 0055), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Boehlefeld discloses wherein the electronic waste substrate includes a printed circuit board (paragraph 0006 and 0058).

Regarding claim 3, Boehlefeld discloses wherein the shredder is configured to cut the electronic waste substrate into a plurality of uniform fragments (paragraph 0006 and 0058: the apparatus of Boehlefeld is capable to shred the material into uniform fragments).  

Regarding claim 4, Boehlefeld does not disclose wherein each of the uniform fragments has a longest dimension of about 1 inch.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Boehlefeld to have each of the substantially uniform fragments has a longest dimension of about 1 inch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 5, Conway teaches wherein the container of the mill is cylindrical (fig.3: (16)) and agitated by an electric motor (fig.4: (33)) (paragraph 0055).  

Regarding claim 6, Conway teaches wherein the milling media includes a plurality of rods (paragraph 0054 and fig.5: (18)).  

Regarding claim 7, Conway teaches wherein the plurality of rods includes a member selected from the group consisting of: a metal rod having about a 3/4 inch diameter, a metal rod having about a 2 inch diameter, and combinations thereof (paragraph 0055).  

Regarding claim 8, Conway teaches wherein the predetermined size selection of the separator includes a sieve (paragraph 0052).  

Regarding claim 9, Conway does not teach wherein the sieve has a mesh size of about No. 3 or greater.  
Conway are concerned about the screen mesh size (paragraph 0052)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Conway to have the sieve has a mesh size of about 3 or greater, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 10, Boehlefeld disclose wherein the skid (fig.1: (4)) is configured to fit within a shipping container.

Regarding claims 14 and 15, Boehlefeld disclose further comprising a dumper configured to provide the electronic waste substrate to the shredder; and wherein the dumper is configured to elevate the electronic waste substrate and provide the 

Regarding claims 16 and 17, Conway teaches a dust collector configured to collect and store airborne dust generated by the system (Paragraph 0022: cyclone, paragraph 0024: dust exhaust); and 
an air compressor fluidly coupled to the dust collector to remove dust from a filter of the dust collector (paragraph 0022: cyclone and filter) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boehlefeld to have a dust collector configured to collect and store airborne dust generated by the system and an air compressor fluidly coupled to the dust collector to remove dust from a filter of the dust collector as taught by Conway in order to vent and extract any dust that may be generated during the milling process (Conway: paragraph 0024), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 18, Conway teaches further comprising a controller configured to control operation of the shredder, the mill, and the separator (paragraph 0032).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boehlefeld to have a controller configured to control operation of the shredder, the mill, and the separator as taught by Conway, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 20, Boehlefeld discloses a method for obtaining a mineral rich powder from an electronic waste substrate (paragraph 0006 and 0058), the method comprising: 

receiving the electronic waste substrate with a shredder (fig.1: (2)) and cutting the electronic waste substrate into a plurality of fragments (paragraph 0034 and 0059); 
wherein a skid (fig.: (4)) is coupled to and provides structural support for the shredder, the mill, and the separator.

Boehlefeld does not disclose receiving the plurality of fragments in a container of a mill, the container including a milling media, and the mill abrading the plurality of fragments with the milling media to produce a milled product; and 


Conway teaches a system, comprising: 
a shredder (fig.2: (11)) configured to receive the waste substrate and cut the waste substrate into a plurality of fragments (paragraphs 0002 and 0051); 
a mill (fig.2: (12)) including a container (fig.3: (16)) configured to receive the plurality of fragments, 
the container including a milling media (fig.5: (18)), the mill configured to abrade the plurality of fragments with the milling media to produce a milled product (paragraph 0054); 
a separator (fig.2: (14)) configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments; and 
a skid (fig.2: (27)) coupled to and providing structural support for the shredder, the mill, and the separator.  

Both of the prior arts of Boehlefeld and Conway are related to the system for processing a waste metal;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Boehlefeld (US20150122927A1)) in view of Conway (US20160369371A1) as applied to claim 10 above, and further in view of Watkins (US20170259270A1).
Regarding claim 11, Boehlefeld in view of Conway does not disclose a shipping container, wherein the skid is disposed within the shipping container;

Watkins teaches a metal processing system, comprising:
a mill (fig.3: (200)) (paragraph 0043); 
a skid (fig.3: (204)) and 
 a shipping container (fig.3: (202)), wherein the skid is disposed within the shipping container (paragraphs 0053).

Both of the prior arts of Boehlefeld and Watkins are related to the system for processing a waste metal;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boehlefeld in view of Conway to have a shipping container, wherein the skid is disposed within the shipping container as taught by Watkins in order to provide portable processing system can be transported to and used in remote locations  (Watkins: paragraph 0025), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 12, Watkins does not teach wherein the shipping container has a length of about 20 feet, a width of about 8 feet, and a height of about 8.5 feet

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select wherein the shipping container has a length of about 20 feet, a width of about 8 feet, and a height of about 8.5 feet, as a matter of routine engineering design choice.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boehlefeld (US20150122927A1)) in view of Conway (US20160369371A1) and Watkins (US20170259270A1) as applied to claim 11 above, and further in view of Non-patent literature (Mobile Noise Barriers ”MBN” date 01/11/2017).

Regarding claim 13, Boehlefeld in view Conway and Watkins does not disclose further comprising a sound damping material coupled to one of the skid and the shipping container.  
	MBN teaches a sound damping material coupled to one of the skid and the shipping container (page 2).

the prior art of Boehlefeld is related to an apparatus of treating metal waste; and this type of apparatus is generating a high noise;
MBN is related to an apparatus (page 3: machine); and MBN is concerned about the Noise that generated by the apparatus;  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Boehlefeld in view of Conway and Watkins to have a sound damping material coupled to one of the skid and the shipping container as taught by MBN for the purpose of protecting the workers from loud apparatus (MBN: page 1), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boehlefeld (US20150122927A1)) in view of Conway (US20160369371A1) and Watkins (US20170259270A1).

Regarding claim 19, Boehlefeld discloses a system for obtaining a mineral rich powder from an electronic waste substrate (paragraph 0006 and 0058), the system comprising:
a dumper configured to provide the electronic waste substrate to the shredder; and wherein the dumper is configured to elevate the electronic waste substrate and provide the electronic waste substrate to the shredder via gravity feed, a conveyer feeder chute feed paragraph 0058 and fig.1: inherent, the apparatus must have a 
a shredder (fig.1: (2)) configured to receive the electronic waste substrate and cut the electronic waste substrate into a plurality of fragments (paragraph 0034); and wherein the shredder comprises one or more cutting shaft (fig.2: (21) and (22)) (paragraphs 0034 and 0059); and
a skid (fig.: (4)) coupled to and providing structural support for the shredder, the mill, and the separator.

Boehlefeld does not disclose a mill including a container configured to receive the plurality of fragments, the mill configured to abrade the plurality of fragments with the milling media to produce a milled product; a separator configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments; a shipping container, wherein the skid is disposed within the shipping container, a dust collector configured to collect and store airborne dust generated by the system; an air compressor fluidly coupled to the dust collector to remove dust from a filter of the dust collector; and a controller configured to control operation of the dumper, the shredder, the mill, the separator, the dust collector, and the air compressor.

Conway teaches a system, comprising: 

a mill (fig.2: (12)) including a container (fig.3: (16)) configured to receive the plurality of fragments, 
the container including a milling media (fig.5: (18)), the mill configured to abrade the plurality of fragments with the milling media to produce a milled product (paragraph 0054); 
a separator (fig.2: (14)) configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments; and 
a skid (fig.2: (27)) coupled to and providing structural support for the shredder, the mill, and the separator; and 
a dust collector configured to collect and store airborne dust generated by the system (Paragraph 0022: cyclone, paragraph 0024: dust exhaust);
an air compressor fluidly coupled to the dust collector to remove dust from a filter of the dust collector (paragraph 0022: cyclone and filter) 


Both of the prior arts of Boehlefeld and Conway are related to the system for processing a waste metal;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Watkins teaches a metal processing system, comprising:
a mill (fig.3: (200)) (paragraph 0043); 
a skid (fig.3: (204)) and 
 a shipping container (fig.3: (202)), wherein the skid is disposed within the shipping container (paragraphs 0053);
a programmable logic circuit controller is configured to control operation (paragraph 0039).

Both of the prior arts of Boehlefeld and Watkins are related to the system for processing a waste metal;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boehlefeld in view of  Conway to have a shipping container, wherein the skid is disposed within the shipping container as taught by Watkins in order to provide portable processing system can be transported to and used in remote locations  (Watkins: paragraph 0025); and modify the system of Boehlefeld in view of  Conway  a programmable logic circuit controller as taught by Watkins thereby having a controller configured to control operation of the dumper, the shredder, the mill, the separator, the dust collector, and the air compressor , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753